297 S.W.3d 665 (2009)
Ernest ROBISON, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 92375.
Missouri Court of Appeals, Eastern District, Division Two.
November 24, 2009.
Timothy J. Forneris, Saint Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, James B. Farnsworth, Jefferson City, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Ernest Robison appeals from the judgment of the motion court denying his Rule 29.15 motion[1] for postconviction relief, after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Griffith v. State, 233 S.W.3d 774, 776 (Mo. App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.